      Case 1:15-cv-09874-GBD Document 131 Filed 01/25/19 Page 1 of 2
   o Only.
Document
Main
Only.


                                   UNITED STATES
                       SECURITIES AND EXCHANGE COMMISSION
                                                                             WRITER’S DIRECT DIAL
                             NEW YORK REGIONAL OFFICE                        LINE
                                        200 Vesey Street, Suite 400          (212) 336-0077
                                       NEW YORK, NY 10281-1022               gizzip@sec.gov


                                         January 25, 2019

Via ECF & Facsimile to 212-805-6737
Hon. George B. Daniels
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:    SEC v. Durante, 15-CV-9874-GBD (S.D.N.Y.)

Dear Judge Daniels:

         I represent the plaintiff Securities and Exchange Commission (“SEC” or “Commission”) in
this action. This letter is to provide the Court with a status report pursuant to the Court’s
November 26, 2018 order. (Docket No. 130.) In the prior status report (Docket No. 129), the SEC
advised the Court that the SEC staff had received executed consents to the entry of proposed final
judgments from each of the individual defendants, which if approved by the Court after the SEC
staff first obtains authorization from the Commission would resolve all of the remaining claims in
this action. 1 We further advised the Court that the staff had started the process of seeking
Commission authorization to submit to the Court the proposed final judgments and consents. We
proposed to report back to the Court once the Commission has been able to consider the staff’s
recommendation and, if the Commission authorizes the SEC staff, to present the proposed consent
final judgments to the Court. However, due to a lapse in appropriations, the SEC shut down as of
December 27, 2018, and most SEC personnel have been furloughed and are prohibited from
working (except in very limited circumstances). As a result, the Commission has not yet had the
opportunity to consider the staff’s recommendation.

       The staff proposes to report back to the Court on the status of the recommendation within




1
 The Commission previously filed a notice of voluntary dismissal, which the Court ordered,
withdrawing the claims asserted against the entity defendant, Evolution Partners Wealth
Management LLC. (Docket No. 123 & 124.)
        Case 1:15-cv-09874-GBD Document 131 Filed 01/25/19 Page 2 of 2
Hon. George B. Daniels
January 25, 2019
Page | 2


60 days of the SEC reopening (or sooner if the Commission completes its consideration of the
recommendation before the status report would otherwise be due).

                                                   Respectfully submitted,

                                                   /s/ Paul G. Gizzi

                                                   Paul G. Gizzi

Cc:    All Defendants
       U.S. Attorney’s Office
